 
LINE OF CREDIT PROMISSORY NOTE
 
LINE OF CREDIT $350,000
    Date: September 15, 2010    

 
FOR VALUE RECEIVED, Iveda Solutions, ("Borrower") promises to pay to the order
of Gregory Omi ("Lender"), the principal sum of up to Three Hundred Fifty
Thousand Dollars ($350,000), or so much thereof as may be disbursed to, or for
the benefit of the Borrower by Lender. It is the intent of the Borrower and
Lender hereunder to create a line of credit agreement between Borrower and
Lender whereby Borrower may borrow up to $350,000 from Lender. The Borrower
agrees that available line of credit is for the sole purpose of purchasing
equipment, software, and other infrastructure-related items to fulfill
commitment to SAT Mexico (“Customer’).
 
SECURITY: This Note shall be secured by receivables from the Customer.
 
INTEREST & PRINCIPAL: The unpaid principal of this line of credit shall bear
simple interest at the rate of 1.5 % per month or 18% per annum. Interest shall
be calculated based on the principal balance as may be adjusted from time to
time to reflect additional advances made hereunder. Interest on the unpaid
balance of this Note shall accrue monthly but shall not be due and payable until
such time as when the principal balance of this Note becomes due and payable,
predicated by payment from Customer, but no later than six months after each
disbursement. There shall be no penalty for early repayment of all or any part
of the principal.
 
DEFAULT: The Borrower shall be in default of this Note on the occurrence of any
of the following events: (i) the Borrower shall fail to meet its obligation to
make the required principal or interest payments hereunder. (ii) the Borrower
shall be dissolved or liquidated; (iii) the Borrower shall make an assignment
for the benefit of creditors or shall be unable to, or shall admit in writing
their inability to pay their debts as they become due; (iv) the Borrower shall
commence any case, proceeding, or other action under any existing or future law
of any jurisdiction relating to bankruptcy, insolvency, reorganization or relief
of debtors, or any such action shall be commenced against the undersigned; (v)
the Borrower shall suffer a receiver to be appointed for it or for any of its
property or shall suffer a garnishment, attachment, levy or execution.
 
REMEDIES: Upon default of this Note, Lender may declare the entire amount due
and owing hereunder to be immediately due and payable. Lender may also use all
remedies in law and in equity to enforce and collect the amount owed under this
Note. This Note shall be governed by the laws of Arizona, USA.
 
Borrower hereby waives demand, presentment, notice of dishonor, diligence in
collecting, grace and notice of protest.
 
BORROWER:
 
LENDER:
     
David Ly
 
Gregory Omi

 
 
 

--------------------------------------------------------------------------------

 